Filed 8/18/14 P. v. Pickle CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----




THE PEOPLE,                                                                                  C071213

                   Plaintiff and Respondent,                                      (Super. Ct. No. 09F102A)

         v.

JAMES EARL PICKLE,

                   Defendant and Appellant.




         Defendant James Earl Pickle appeals from a judgment of conviction entered on his
plea of no contest to possessing more than 28.5 grams of marijuana in violation of Health
and Safety Code section 11357, subdivision (c). He seeks review of the validity of the
search and seizure of evidence from his residence. We conclude the search of his
residence was proper and that the evidence was legally seized. Accordingly, we affirm
the judgment.



                                                             1
                                FACTS AND PROCEEDINGS

       A.     The Property

       Since approximately 2003, defendant had lived at One Mile Hennessey Road in
Burnt Ranch, California. The three-acre rural parcel is located on the south side of
Hennessey Road, which runs in an east-west direction. The property is bounded by
Hennessey Road on the north and a wooded area that lies to the south. The property was
owned by defendant’s uncle, Thomas Pickle.
       Two residences and several sheds and out buildings are located on the property.
Thomas Pickle and his wife resided in the main residence; defendant occupied a second
house to the east of his uncle’s home. A wooden fence partially bisects the property with
one house on either side of the fence. Photographic evidence in the record, however,
appears to show an internal dirt or gravel roadway running the length of the property
between the two residences.

       B.     Washington Arrest

       On August 22, 2008, defendant was driving in the state of Washington. He was
stopped by law enforcement for various traffic violations. Upon approaching the vehicle,
the officer smelled raw marijuana. Defendant admitted he had marijuana in the car and
told the officer that he had a California medical marijuana card. He later informed the
officer that he had 18 marijuana plants at his property in California. A search of the
vehicle incident to defendant’s arrest revealed two glass jars of marijuana and over
$28,000 in cash.

       C.     Marijuana Investigation

       Washington State Patrol contacted the California Department of Justice’s Bureau
of Narcotic Enforcement (BNE) the following month to request that the bureau check
defendant’s residence for a marijuana grow. In response to the request, BNE Special



                                             2
Agent Ryan Maki researched defendant’s criminal history and discovered that defendant
had several prior convictions for marijuana-related offenses. Agent Maki also checked
defendant’s Department of Motor Vehicles (DMV) records, which listed defendant’s
physical address as One Mile Hennessey Road, Burnt Ranch, California.
       On September 22, 2008, Agent Maki visited a public portion of the Trinity
National Forest overlooking defendant’s address. Agent Maki could see what appeared
to be two residences on the property as well as several sheds or garages. Agent Maki
observed marijuana plants growing on the property, particularly behind the main
residence. While driving down Hennessey Road, Agent Maki saw a sign with the word
“Pickle” in front of a gate leading to the main residence on the property.
       The next month, Agent Maki conducted a flyover of the property located at One
Mile Hennessey Road and took several aerial photos of the premises. Agent Maki
observed approximately 60 marijuana plants growing at various locations on the property.
       On November 19, 2008, Agent Maki returned to Trinity National Forest to observe
defendant’s address. The marijuana plants Agent Maki had previously seen growing on
the property were no longer visible. Based on his training and experience, Agent Maki
believed the marijuana had been harvested and was being prepped for sale.

       D.     Oregon Stop

       On the following day, November 20, defendant was stopped by the Clackamas
County Sheriff’s Department in Oregon for various traffic violations. Defendant
originally told the officers they could not search the vehicle he was driving without a
warrant, but later defendant consented to a search of the vehicle. Defendant had
approximately $15,000 and a small amount of marijuana in the truck. Defendant
informed the officers that he “had a house full of marijuana in California,” and that he
had a California issued medical marijuana card and grew his own marijuana. Defendant




                                             3
was not arrested, but the cash and marijuana were seized for testing. The police report
documenting the stop was forwarded to Agent Maki’s office.

         E.     The Search Warrant

         Based on the information obtained from the Washington State Patrol, the Oregon
Sheriff’s Department and his own investigation and observations of the property, Agent
Maki prepared an affidavit and probable cause statement requesting a search warrant for
defendant’s address. The search warrant authorized Agent Maki to search the following
areas:
         “LOCATION 1:
         “1 Mile Hennessey Road, Burnt Ranch, Trinity County, California (Trinity County
APN #008-430-02-00)
         “The property is further described as a rural 3 acre parcel. The main residence is
further described as a dark brown, single story residence with dark brown trim. The roof
is made of brown composite shingle and there is a brown metal sign in front of the gated
driveway that leads to the residence that reads “PICKLE.” To get to the property from
Highway 299, drive 1.2 miles west on Hennessey Road. The property is on the south
side of Hennessey Road. There is a second single story structure on the property to the
east of the main residence. This structure has natural wood siding, brown in color, with a
sliver [sic] and rust colored tin roof. The front door of the structure faces north.
         “All other outbuildings, storage rooms and storage areas of any kind located
thereon [are] designated for the use of said premises.”
         Agent Maki and several officers executed the search warrant on November 25,
2008. They first went to the building described as the “main residence” in the warrant,
which turned out to be inhabited by Thomas Pickle and his wife. There, they found
approximately 8,305.6 grams gross weight of dried marijuana, a large amount of cash,
packaging materials, a scale, and two rifles. While interviewing Thomas Pickle, Agent


                                              4
Maki asked whether anyone was home next door, referring to the “second single story
structure” described in the warrant. Agent Maki specifically asked if defendant was
there. Thomas Pickle told him that defendant was not home, but that he was watching
over defendant’s place in his absence. Officers then went to the second residence on the
property and found indicia that defendant resided in the home. Law enforcement also
discovered 6,172.6 grams gross weight of dried marijuana, 6,066.5 grams gross weight of
partially dried marijuana, 172.7 grams gross weight of keif, sales-related evidence,
packaging materials, and numerous firearms.

       F.     Suppression Hearing and Trial Proceedings

       The Trinity County District Attorney filed an information charging defendant with
unlawfully possessing marijuana for sale (Health & Saf. Code, § 11359 [count one]), and
unlawfully cultivating marijuana (Health & Saf. Code, § 11358 [count two]) together
with gun enhancements under Penal Code section 12022, subdivision (a)(1). Later, a
third count was added charging defendant with possession of more than 28.5 grams of
marijuana. (Health & Saf. Code, § 11357, subd. (c) [count three].)
       Prior to trial, defendant moved under Penal Code section 1538.5 to suppress the
evidence seized from his residence and during the Washington and Oregon traffic stops.
Following a suppression hearing where Agent Maki and the Washington and Oregon
officers testified, the court denied the motion finding that the evidence seized in
Washington was incident to a lawful arrest, that defendant consented to the search in
Oregon, and that the search of defendant’s residence was based on a valid search warrant.
       Defendant pleaded no contest to count three and the remaining counts and
allegations were dismissed. Defendant was sentenced to probation and fines. This timely
appeal followed.




                                              5
                                         DISCUSSION

                                               I

                                  The Suppression Motion

       Defendant contends the trial court erred in denying his motion to suppress because
the search of his home and seizure of evidence exceeded the scope of the warrant. He
argues his residence does not reasonably fit within any part of the warrant’s description
of Location 1 and therefore the warrant did not particularly describe his residence as a
place to be searched under the warrant.
       “The standard of appellate review of a trial court’s ruling on a motion to suppress
is well established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the facts so found,
the search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment.” (People v. Glaser (1995) 11 Cal. 4th 354, 362.)
       When, as here, the police obtain a warrant, the warrant is presumed valid. (People
v. Amador (2000) 24 Cal. 4th 387, 393 (Amador).) Defendant bears the burden of proving
that “the warrant or supporting affidavit is inaccurate or incomplete . . . .” (Ibid.)
       The federal and state Constitutions require that a search warrant “particularly
describ[e] the place to be searched.” (U.S. Const., 4th Amend.; Cal. Const., art. I, § 13;
see also Pen. Code, § 1525.) “Officers are not entitled to search beyond the place
described in the warrant. [Citation.]” (People v. Minder (1996) 46 Cal. App. 4th 1784,
1788.) Complete precision in describing the place to be searched, however, is not
required. (Amador, supra, 24 Cal.4th at p. 392.) “ ‘It is enough if the description is such
that the officer with a search warrant can with reasonable effort ascertain and identify the
place intended.’ ” (Ibid.)
       In determining whether a warrant adequately describes the place to be searched,
“affidavits for search warrants must be tested and interpreted in a common sense and


                                              6
realistic, rather than a hypertechnical, manner.” (Amador, supra, 24 Cal.4th at p. 393;
People v. Smith (1994) 21 Cal. App. 4th 942, 948-949 (Smith) [“Technical requirements of
elaborate specificity . . . have no proper place in this area”].) Whether the description in
this case was sufficient is a question of law, which we must decide independently.
(Amador, supra, 24 Cal.4th at p. 393.)
       Applying the above principles, we find the warrant particularly described
defendant’s residence. The executing officers were easily able to locate and identify the
specified premises, especially since the agent who investigated the property, prepared the
affidavit and applied for the warrant executed the search. (Amador, supra, 24 Cal.4th at
p. 395 [“ ‘[T]he warrant was executed by an officer who had participated in applying for
the warrant and who personally knew which premises were intended to be searched; and
the premises that were intended to be searched were those actually searched’ ”].)
       After specifically identifying the physical address, which matched the address
defendant listed with the DMV as his place of residence, the warrant describes the
property as being on the south side of Hennessey Road. Defendant concedes that this
portion of the warrant accurately describes the location of defendant’s residence. The
warrant further describes a second structure lying to the east of the main residence with
natural wood brown siding. Defendant again concedes that his house matches that
description.
       The warrant then describes the second structure to be searched as having a silver
and rust colored roof. When viewing a photograph of defendant’s house, Agent Maki
testified to areas where the roof appeared to be rust colored and where it appeared to be
silver. Simply because defendant believes the roof “is better described as being ‘rust
colored’ ” rather than silver and rust colored does not mean the warrant description is
inadequate. An object can often be described in multiple ways, each being accurate.
       That a small building or shed immediately adjacent to the main residence also has
brown siding and a rust and tin colored roof does not mean the warrant fails to

                                              7
particularly describe defendant’s residence, or that the warrant authorized the search of
the main residence and the immediately adjacent smaller building only. The warrant
authorized the officers to search One Mile Hennessey Road, which was identified as a
“rural 3 acre parcel.” The warrant, therefore, was good for the entire three acres. (Smith,
supra, 21 Cal.App.4th at p. 950 [physical address identified in warrant consisted of 40
acres and therefore warrant was good for the entire 40 acres, including a barn located
approximately one-half mile away from the main residence].) Because both defendant’s
residence and the smaller building were located on the three-acre parcel, both buildings
were subject to search under the warrant.
       We also reject as meritless defendant’s contention that the warrant is
constitutionally infirm because it does not list every minute detail of defendant’s house
such as the screened porch. The decision in Smith is instructive on this point. (Smith,
supra, 21 Cal. App. 4th 942.) There, a warrant authorized the search of a residence at a
specified physical address and all outbuildings used in connection with or within the
curtilage of the premises, but it failed to describe the property to be searched as a 40-acre
parcel with a barn located approximately one-half mile away from the residence. (Id. at
pp. 945, 949.) The court found that while it would have been preferable to specifically
list the size of the parcel and to identify the barn and its relative location to the residence,
the absence of such identifying information did not negate the validity of the warrant.
(Id. at p. 949.)
       The same is true here. While it may have been helpful to describe the screened
porch on defendant’s residence, the lack of such a description does not mean the officers
exceeded the scope of the warrant by searching defendant’s house. Circumscribing the
scope of the warrant on such a hypertechnical basis, as defendant urges, would
contravene the well settled rule that “[c]omplete precision in describing the place to be
searched is not required.” (Amador, supra, 24 Cal.4th at p. 392.)



                                               8
       Defendant’s argument that the door to defendant’s residence faces west rather than
north as described in the warrant is likewise unavailing. First, unlike defendant contends,
it is not clear from the record that the warrant’s description is inaccurate. Defense
Exhibit C, admitted during the suppression hearing, shows Hennessey Road running in
front of the property. Based on the warrant’s directions to drive west on Hennessey Road
to access the property, it is reasonable to infer that the road runs in an east to west
direction near the property. The property is located on the south side of the road. The
land on the opposite side of Hennessey Road, then, lies north of defendant’s house. The
photographic evidence appears to show the front of defendant’s residence nearly parallel
with Hennessey Road; defendant’s door is almost entirely facing the land on the opposite
side of the road. In other words, the door to defendant’s house faces Hennessey Road,
and, hence, the entrance to the residence arguably faces north as described in the warrant.
       Second, even assuming the door faces west rather than north as defendant claims,
the mistake does not render the warrant deficient. (Amador, supra, 24 Cal.4th at p. 390
[suppression of evidence not required even though warrant’s description and address of
the house to be searched differed somewhat from the description and address of the actual
house].) This is because other particulars including the location of defendant’s house on
the south side of Hennessey Road and within the three-acre parcel, the siding, and the
roof color all identified defendant’s house as part of the premises authorized to be
searched.
       We also conclude that cases cited by defendant, such as People v. Estrada (1965)
234 Cal. App. 2d 136 [search of building with four separate apartments], and United States
ex rel. Sunrise Products Co. v. Epstein (D.C.N.Y. 1929) 33 F.2d 982 [search of loft
building with multiple tenants], in which courts invalidated warrants for searches
involving multiple-occupancy structures are inapposite because this case does not involve
multiple-occupancy residences. The warrant authorized the search of the entire three-
acre parcel, including the main residence, the second single story structure to the east of

                                               9
the main residence, which turned out to be defendant’s residence, as well as any
outbuildings and storage areas on the property. No multiple-occupancy structures were
involved.
       Finally, we disregard defendant’s objection that the warrant’s reference to the
metal “PICKLE” sign located outside a gated driveway authorized the search of Thomas
Pickle’s residence only. Although defendant argues a separate driveway leading to his
house was not gated and did not have any such sign, the photographic evidence in the
record appears to show that the driveway coming from Hennessey Road and running in
front of the main residence continues east through the property past defendant’s house
and exits again further up Hennessey Road, essentially creating one long arched internal
roadway through the parcel. That the PICKLE sign was located at one end of this long
internal driveway and not the other does not mean the warrant was limited to Thomas
Pickle’s residence, which was closest to the sign.
       Defendant’s argument that a fence on the property separates the two residences
does not alter our conclusion. As Agent Maki testified, the fence only partially bisects
the property and does not completely sever the three-acre parcel into two separate areas.
       The search warrant, interpreted in a commonsense manner, authorized the search
of defendant’s residence located to the east of the main residence on the three-acre parcel.
The premises that were authorized to be searched were actually searched. No
constitutional violation occurred.

                                             II

                             Probable Cause for the Warrant

       Defendant next contends the search warrant was defective because the affidavit
supporting it failed to establish probable cause. He argues that the marijuana plants
Agent Maki spotted during his investigation were behind Thomas Pickle’s house and not




                                            10
his own and thus only provided probable cause to search Thomas Pickle’s residence. We
conclude defendant’s probable cause challenge lacks merit.
       “The question facing a reviewing court asked to determine whether probable cause
supported the issuance of the warrant is whether the magistrate had a substantial basis for
concluding a fair probability existed that a search would uncover wrongdoing.” (People
v. Kraft (2000) 23 Cal. 4th 978, 1040.) “ ‘The task of the issuing magistrate is simply to
make a practical, commonsense decision whether, given all the circumstances set forth in
the affidavit before him, including the “veracity” and “basis of knowledge” of persons
supplying hearsay information, there is a fair probability that contraband or evidence of a
crime will be found in a particular place.’ ” (Id. at pp. 1040-1041.) The magistrate’s
probable cause determination is entitled to deferential review. (Id. at p. 1041.)
       Based on Agent Maki’s affidavit in support of the warrant, we conclude the
magistrate’s probable cause determination was amply justified. According to the
affidavit, defendant was arrested in Washington with marijuana and over $28,000 in cash.
Defendant informed the Washington officers that he had 18 marijuana plants growing on
his property in California. In Agent Maki’s experience, persons cultivating marijuana for
sale often possess both the drug and large quantities of cash.
       Agent Maki also researched defendant’s criminal history and discovered several
marijuana-related offenses. Upon investigating defendant’s listed address, Agent Maki
observed marijuana plants growing on the property located at One Mile Hennessey Road.
And later, during marijuana harvesting season, Agent Maki returned to observe the
property and could no longer see any marijuana plants growing there. Based on his
training and experience, Agent Maki believed the marijuana plants had been cultivated
and harvested for sale. The next day, while stopping defendant for a traffic violation,
Oregon officers recovered approximately $15,000 in cash and marijuana. During the
stop, defendant informed officers he grew his own marijuana. Given the totality of the
facts set forth in the affidavit, there was more than a “fair probability” evidence of a

                                             11
crime would be found at defendant’s residence, which he listed as One Mile Hennessey
Road with the DMV.
       Defendant emphasizes that the photographic exhibits attached to Agent Maki’s
affidavit showed marijuana plants growing behind Thomas Pickle’s residence but not
defendant’s. Defendant has not included a record citation to these exhibits and we have
been unable to locate them in the record on appeal. We do note that a later arrest warrant
affidavit contains an Investigative Report dated October 20, 2008, in which Agent Maki
stated that he saw marijuana plants growing behind and along the side of both residences.
Thus, it appears the search warrant affidavit may simply have inartfully described where
the marijuana plants were located.
       Nevertheless, even if we assume as defendant argues that Agent Maki only
observed marijuana plants growing near Thomas Pickle’s house, the plants were located
within the larger three-acre parcel that included both houses and various sheds and
outbuildings and which defendant listed as his address with the DMV. An internal
driveway or road running through the parcel appears to connect the two houses, which
are not fully separated by a fence. Observing marijuana growing on the property
therefore provided probable cause to search the entire three-acre parcel, including
defendant’s residence.
       Moreover, even if we disregard Agent Maki’s observations of marijuana plants
growing on the property, the remaining factual recitations in the affidavit are sufficient to
establish probable cause in this case. Defendant had previously been convicted of other
marijuana-related offenses. He had recently been stopped twice with marijuana in his
possession and large quantities of cash. Each time defendant was stopped he informed
the officers that he grew marijuana on his property. Defendant represented to the DMV
that he lived at One Mile Hennessey Road--the place actually searched.
       Having concluded there was probable cause to support the search warrant even if
Agent Maki’s observations concerning marijuana on the property are disregarded, we

                                             12
need not address the People’s contention that the “good faith” exception to the Fourth
Amendment’s exclusionary rule applies.

                                      DISPOSITION
      The judgment is affirmed.



                                                      HULL                  , J.



We concur:



      NICHOLSON            , Acting P. J.



      BUTZ                 , J.




                                            13